The defendant’s valid and unrestricted waiver of her right to appeal forecloses appellate review of her challenge to the procedure employed by the sentencing court in its determination regarding restitution (see People v Ordover, 67 AD3d 824 [2009]; see also People v Callahan, 80 NY2d 273, 280-281 [1992]; People v Williams, 62 AD3d 730, 731 [2009]). Furthermore, the defendant’s valid and unrestricted waiver of her right to appeal precludes review of her claim that the sentence imposed upon her violation of probation was excessive (see People v Stewart, 66 AD3d 924, 924 [2009]; People v Kimbrough, 25 AD 3d 810, 810-811 [2006]). Rivera, J.E, Miller, Leventhal and Chambers, JJ., concur.